IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

BROWARD COUNTY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4219

STATE OF FLORIDA,
DEPARTMENT OF JUVENILE
JUSTICE,

      Appellee.


_____________________________/

Opinion filed December 4, 2015.

An appeal from an order from the Department of Juvenile Justice.
Christina K. Daly, Interim Secretary.

Joni Armstrong Coffey and Adam Katzman, Fort Lauderdale, for Appellant.

John Milla, Tallahassee, for Appellee.




MARSTILLER, J.

      This appeal is a companion to Pinellas County v. Florida Department of

Juvenile Justice, No. 1D14-4187 (Fla. 1st DCA Dec. 4, 2015), challenging a final

order entered by the Department of Juvenile Justice (“Department”) on remand from
this court after we reversed an earlier order. See Okaloosa Cnty. v. Dep’t of Juvenile

Justice, 131 So. 3d 818 (Fla. 1st DCA 2014). The controversy concerns the

Department’s annual county-by-county reconciliation of juvenile detention facility

utilization for fiscal year (“FY”) 2008/09 pursuant to section 985.686, Florida

Statutes (2008), which sets out the state-county cost sharing and allocation

framework for secure detention facilities in Florida. Broward County argues that, in

contravention of our mandate after Okaloosa County, the Department has failed to

provide the county a full and correct accounting of payments made versus actual

costs for FY 2008/09, and has failed to credit the county for its overpayments.

Finding the final order on remand in compliance with our mandate, we affirm.

      Our opinion in Pinellas County, supra, sets out the factual and procedural

history of this case; thus, we need not recount it in detail here. To summarize, several

counties challenged the Department’s FY 2008/09 calculations and reconciliations

under section 985.686, and took the matter to the Division of Administrative

Hearings (“DOAH”). The administrative proceedings resulted in a recommended

order concluding the Department’s calculations were in error, and recommending

the Department enter a final order that, pertinent to Broward County:

                   C. Provides that the Department will, without
             undue delay, provide a revised assessment that states the
             actual costs of providing predisposition secure juvenile
             detention care for fiscal year 2008-2009 for the following
             Counties: Hernando, Miami-Dade, and Broward.

                                           2
The Department’s final order rejected the Administrative Law Judge’s (“ALJ”)

recommendations, and we reversed the order in Okaloosa County, directing the

Department to issue an order adopting the recommendations. This the Department

did. The August 14, 2014, final order on remand provides, inter alia:

                  4. Revised assessments of actual costs for fiscal
            year 2008-2009 for Hernando, Miami-Dade and Broward
            Counties are as follows:

                   (a) Hernando ($277,111);
                   (b) Miami-Dade ($7,947,245); and
                   (c) Broward ($4,845,144).

The Department concluded the order with a footnote informing the counties that:

            No moneys were appropriated for Fiscal Year 2014/2015
            to credit counties. Some counties continue to pursue
            credits or refunds for past fiscal years. Only the
            Legislature has the power to cure such complaint.

      Similar to the claim in Pinellas County, the gravamen of Broward County’s

complaint is that the Department has incorrectly failed to apply a $4.8 million FY

2008/09 overpayment credit toward the county’s future cost-sharing obligation. But

as we concluded in the other case, the actual crediting of overpayments is a matter

outside our Okaloosa County decision and mandate.

            While this issue is, in our view, a critical matter needing
            resolution sooner rather than later, whether by declaratory
            action, or by the Department’s agreement to seek
            necessary appropriations, or by some other vehicle—
            indeed, according to counsel for the Department during
            oral argument, total creditable or reimbursable
            overpayments from FY 2008/09 forward, when
                                        3
             calculations are complete, will be “truly staggering
             numbers,” reaching “at least” $40 million—it is not one
             for us to resolve in this appeal. The DOAH recommended
             order we affirmed and directed the Department to adopt
             was limited to correcting the juvenile detention cost-
             sharing calculations for FY 2008/09; it made no
             recommendation          concerning     credits for   or
             reimbursements of overpayments.

Pinellas County, No. 1D14-4187, slip op. at 6. The Department’s final order on

remand adopted the ALJ’s recommendations, as we directed, and “[a]ny action or

inaction by the Department beyond that is simply not ripe for our consideration in

this appeal.” Id. at 7. For this reason, we affirm the order on appeal.

      AFFIRMED.



THOMAS, J., CONCURS; KELSEY, J., DISSENTS WITH OPINION.




                                          4
KELSEY, J., dissents with opinion.

      I respectfully dissent for the reasons expressed in my dissenting opinion

in Pinellas County v. Florida Department of Juvenile Justice, Case No. 1D14-4187

(Fla. 1st DCA Dec. 4, 2015).




                                       5